                Case 20-10570-TPA                      Doc 23         Filed 10/02/20 Entered 10/02/20 14:15:21            Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Danielle Harton                                                                     CHAPTER 13
                                                               Debtor(s)
                                                                                                        BKY. NO. 20-10570 TPA


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of PNC BANK, NATIONAL ASSOCIATION
                    and index same on the master mailing list.



                                                                                    Respectfully submitted,


                                                                                ${s:1:y:_________________________}
                                                                                Brian Nicholas
                                                                                30 Sep 2020, 08:58:37, EDT

                                                                                    Brian C. Nicholas, Esquire
                                                                                    Attorney I.D. No. 317240
                                                                                    KML Law Group, P.C.
                                                                                    BNY Mellon Independence Center
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106
                                                                                    412-430-3594
                                                                                    bkgroup@kmllawgroup.com




Document ID: 9ae2259c9f8e8e5b6055f0c3faee143d3b21f62604549ea3416af004eaa6ece2
